 In the Matter of INTERNATIONAL HARVESTER COMPANY, EMPLOYERandINTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERS, LOCAL No.320, A. F. L., PETITIONERIn the Matter Of INTERNATIONAL HARVESTER COMPANY, EMPLOYERandUNITED FARM EQUIPMENT AND METAL WORKERS UNION OF AMERICA,C. I. 0., PETITIONERIII the Matter Of INTERNATIONAL HARVESTER COMPANY, EMPLOYERandLOCAL UNION No. 369,INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, A. F. OF L,, PETITIONERIII the Matter Of INTERNATIONAL HARVESTER COMPANY, EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE WORKERS OF AMERICA,AFFILIATED WITH AMERICAN FEDERATION OF LABOR, PETITIONERIn the Matter of INTERNATIONAL HARVESTER CODIPANY, EMPLOYERandUNITEDASSN.OFJOURNEYMEN PLUMBERS & STEAMFITTERS,A. F. oE' L., LOCAL No. 522 or LOUISVILLE, KENTUCKY, PETITIONERIn the Matter of INTERNATIONAL HARVESTER COMPANY, EMPLOYERandFALLS CITIES CARPENTERS' DISTRICT COUNCIL, A. F. OF L.,PETITIONERIn the Matter Of INTERNATIONAL HARVESTER COMPANY, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCasesNos. 9-R-1358, 9-R-24.29, 9-R-2424, 9-R-2447, 9-R-2471,9-R-1504, 9-R-2510 and 9-R-2511, respectively.Decided June 27,1947SUPPLEMENTAL DECISIONCERTIFICATION OF REPRESENTATIVESANDDIRECTION OF, SECOND ELECTIONSOn May 13, 1947, the National Labor Relations Board issued aDecision and Direction of Elections in the above-entitled proceedings,'directing separate elections among employees at the Employer's Louis-ville,Kentucky, plant in seven voting groups and deferring findings173N L R.B 97174 N. L. It B, No. 93507 508DECISIONSOF NATIONALLABOR RELATIONS BOARDas to the unit or units of employees appropriate for bargaining pur-poses, pending the outcome of such elections.On June 10, 1947, sepa-rate elections were -conducted in these voting groups under the direc-tion and supervision of the Regional Director for the Ninth Region.No objections to the conduct of the elections have been filed by any ofthe parties within the time provided therefor.Respecting the election held among powerhouse employees, theTally of Ballots discloses that, of the approximately 17 eligible voters,15 cast ballots of which 13 were for International Brotherhood ofFiremen and Oilers, Local No. 320, A. F. L.; 1 for United FarmEquipment and Metal Workers Union of America, C. I. 0.; 1 forUnited Automobile, Aircraft and Agricultural Implement Workersof America, C. I.0. ; and no votes were cast against participating labororganizations.Respecting the election held among electrical employees, the Tallyof Ballots discloses that, of the approximately 54 eligible voters, 51cast votes, of which 48 were for Local Union No. 369, InternationalBrotherhood of Electrical Workers, A. F. of L.; 1 for United FarmEquipment and Metal Workers Union of America, C. I. 0.; no votesfor United Automobile, Aircraft and Agricultural Implement Work-ers of America, C. I. 0.; no votes for International Union, UnitedAutomobile Workers of America, affiliated with the American Fed-eration of Labor; 1 vote against participating labor organizations;and I vote was challenged.Respecting the election held among pipe fitters, the Tally of Ballotsdiscloses that, of the approximately 21 eligible voters, 21 cast votes,of which 12 were for United Assn. of Journeymen PlumbersSteamfitters, A. F. of L., Local No. 522, of Louisville, Kentucky; 9 forUnited Farm Equipment and Metal Workers Union of America,C. I. 0.; no votes for United Automobile, Aircraft and AgriculturalImplement Workers of. America, C. I. 0.; no votes for InternationalUnion, United Automobile Workers, affiliated with the AmericanFederation of Labor; and no votes were cast against participatinglabor organizations.Inasmuch as the labor organization selected by a majority of eligibleemployees in each of these three voting groups is an organization notseeking representation of employees in any other voting group, weshall find that powerhouse employees, electrical employees, and pipefitters in these respective voting groups constitute separate' appro-priate bargaining units and shall certify the labor organizationsreceiving a majority of the valid votes cast in these elections as theexclusive bargaining representatives of all employees in such respec-tive units. INTERNATIONAL HARVESTER COMPANY509Respecting the election held among millwrights, the Tally ofBallots discloses that of 47 eligible voters, 46 cast ballots, of which2 were for United Automobile, Aircraft and Agricultural ImplementWorkers of America, C. I. 0.; 3 for Falls Cities Carpenters' DistrictCouncil, A. F. of L.; 24 for United Farm Equipment and MetalWorkers Union of America, C. I. 0:; 14 for International Associationof Machinists; 2 for International Union, United Automobile Work-ers of America, affiliated with the American Federation of Labor; and1vote was cast against participating labor organizations.The results of the three separate elections held among carpenters,machinists, and production and maintenance employees were incon-clusive and, accordingly, the Regional Director scheduled run-offelections to be held among employees in these three voting groups onJuly 1, 1947.On June 23, 1947, International Union, United Automobile Workersof America, affiliated with the American Federation of Labor, hereincalled the Intervenor, filed a motion, asking that it be permitted toparticipate in the run-off election to be held among the employees inthe production and maintenance voting group, although it receivedthe third largest number of votes in the election, or, in the alternative,requesting that the Regional Director cancel the run-off election andschedule a new election with a later eligibility date.United FarmEquipment and Metal Workers Union of America, C. I. 0., opposesthe granting of the motion.The total number of employees eligible to participate in the electionof June 10 was approximately 1,998, as determined by the Employer'spay roll of May 11, 1947, the last pay roll immediately prior to theissuance of our Decision and Direction of Elections on May 13th.Between May 11 and June 10 the number of employees at the plantincreased.The Regional' Director administratively informs us thatthe number of employees eligible to vote in new elections, if theEmployer's present pay roll were to be used to determine eligibility,would be raised by approximately 1,000 employees.Since only ap-proximately 50 percent of the anticipated full complement of em-ployees was employed at the time our Decision and Direction of Elec-tions was issued, and the number of employees at the plant has nowso substantially increased, we are of the opinion that the holding ofnew elections among employees in those voting groups in which theresults were inconclusive, w*,th eligibility determined by the pay rollimmediately preceding the date of the issuance of this SupplementalDecision, rather than run-off elections with the earlier eligibility date,will better effectuate the purposes of the Act. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder these circumstances, we hereby set aside the results of theseparate elections conducted among employees in the carpenters, ma-chinists,and production and maintenance voting groups, and we shalldirect that second elections be conducted among these employees withthe later eligibility date indicated above.In view of this determina-tion, the request of the Intervenor for oral argument in support of itsmotion is hereby denied.Since the labor organizationwhich receiveda majority of votes castby employees in the millwrights group will be a participant in thesecond elections to be held among employees at the plant, we shallmake no determination respecting the appropriate unit for millwrightsat this time.Upon the entire record in these consolidated proceedings,the Boardmakes the following:Supplemental findings of factWe find that (1) all employees working in the powerhouse andboiler room at the Employer's Louisville, Kentucky, plant, includingworkingleaders and apprentices,but excludingcoal loaders,clericalemployees,foremen, assistant foremen,and all other supervisory em-ployees;(2) all journeymen electriciaps and their helpers at theEmployer's Louisville, Kentucky, plant, including working leadersand apprentices,but excluding foremen, assistant foremen, and allother supervisory employees;and (3)all journeymen plumbers,steam-fitters,and pipe fitters and their helpers,at the Employer'sLouisville,Kentucky, plant, including working leaders and apprentices, but ex-cluding welders,foremen, assistant foremen, and all other supervisoryemployees, constitute, respectively, separate units appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the National Labor Relations Act.CERTIFICATIONOF REPRESENTATIVESIT IsHEREBY CERTIFIEDthat International Brotherhood of Firemenand Oilers, Local No. 320, A. F. L., has been designated and selectedby a majority of all employees working in the powerhouse and boilerroom in the unit found appropriate above as their representative forthe purposes of collective bargaining' and that, pursuant to Section9 (a) of the Act, the said organization is the exclusive representativeof all such employees for the purpose of collective bargaining withrespect to rates of pay, wages, hours of employment, and other con-ditions of employment; INTERNATIONAL HARVESTER COMPANY511IT IS HEREBY CERTIFIED that Local Union No. 369, InternationalBrotherhood of Electrical Workers, A. F. of L., has been designatedand selected by a majority of all journeymen electricians and theirhelpers in the unit found appropriate above as their representativefor the purposes of collective bargaining and that, pursuant to Sec-tion 9 (a) of the Act, the said organization is the exclusive representa-tive of all such employees for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and otherconditions of employment; andIT IS HEREBY CERTIFIED that United Assn. of Journeymen Plumbers& Steamfitters, A. F. of L., Local No. 522 of Louisville, Kentucky, hasbeen designated and selected by a majority of all journeymen plumbers,steam fitters, and pipe fitters and their helpers in the unit found appro-priate above as their representative for the purposes of collective bar-gaining and that, pursuant to Section 9 (a) of the Act, the saidorganization is the exclusive representative of all such employees forthe purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.DIRECTION OF SECOND ELECTIONS 2As part of the investigatioii to ascertain representatives for the pur-poses of collective bargaining with International Harvester Company,Louisville, Kentucky, separate elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Ninth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among those employees who fall within thevoting groups described in Section IV of the Decision and Directionof Elections issued on May 13, 1947, and indicated below and whowere employed during the pay-roll period immediately precedingJune 27, 1947, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired, or reinstated prior to the date of the elections:(1)The carpenters in the fourth voting group, to determinewhether they desire to be represented by Falls Cities Carpenters' Dis-2Anyparticipant in the elections herein may, upon its prompt request to, and approvalthereof by, the Regional Director,have its name removed fromthe ballot755420-48-vol. 74-34 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrict Council, A. F. of L.,,or by United Farm Equipment and MetalWorkers Union of America, C. I. O., or by International Union,United Automobile Workers of America, affiliated with AmericanFederation of Labor, or by United Automobile, Aircraft and Agricul-tural Implement Workers of America, C. I. 0., for the purposes ofcollective bargaining, or by none of these labor organizations;(2)The machinists in the sixth voting group, to determine whetherthey desire to be represented by International Association of Machin-ists, or by United Farm Equipment and Metal Workers' Union ofAmerica, C. I. 0., or by International Union, United AutomobileWorkers of America, A. F. of L., or by United Automobile, Aircraftand Agricultural Implement Workers of America, C. 1. 0., for thepurposes of collective bargaining, or by none of these labor organi-zations ; and(3)The production and maintenance employees in the seventh vot-ing group, to determine whether they desire to be represented byUnited Farm Equipment and Metal Workers Union of America, C. I.0., or by International Union, United Automobile Workers of Amer-ica, affiliated with American Federation of Labor, or by InternationalAssociation of Machinists, or by United Automobile, Aircraft andAgricultural Implement Workers of America, C. I. 0., for the pur-poses of collective bargaining, or by none of these labor organizations.